Citation Nr: 0729903	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from April 1953 to April 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran contends that he has bilateral hearing loss and 
tinnitus as a result of acoustic trauma in service.  In his 
September 2006 Notice of Disagreement (NOD), he stated that 
he was originally in the infantry and was injured at Fort 
Polk, Louisiana and hospitalized as a result of an explosion 
which caused his hearing condition.  In his June 2007 
hearing, the veteran testified to being exposed to tank fire 
and that a shell went off three weeks before the end of his 
AIT training in Fort Polk, Louisiana causing him loss of 
hearing and requiring hospitalization for ringing in his 
ears.  In both the 2006 NOD and the 2007 hearing, the veteran 
provided that he was originally in the infantry prior to his 
hospitalization, but afterward he was reassigned.  In his 
2006 NOD, the veteran stated that his reassignment was to the 
medical unit as a driver.

In the present case, the claimant's service records are 
unavailable through no fault of his own.  As such, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, based 
on this heightened obligation, the RO also endeavored to 
reconstruct the veteran's service file, but as indicated 
above, the efforts yielded no crucial information.  

In support of his contentions of hearing loss and tinnitus, 
the veteran has submitted a private audiological examination 
and opinion dated in July 2005.  Subsequent to his evaluation 
of the veteran, the private audiologist found significant 
bilateral high frequency hearing loss and tinnitus, and it 
was his opinion that the veteran's noise induced hearing 
impairment was most likely secondary to his military 
experience.  This report, however, presents the audiometric 
test results in graphic form.  Cf. Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (Court unable to determine whether the 
Board accurately applied regulatory standard when only 
audiograph, not numeric, test results were of record).

The veteran has not been given a VA examination.  The Court 
has held that the fulfillment of the VA's statutory duty to 
assist the veteran includes providing a VA examination when 
warranted, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran reports noise exposure during service, 
and the submitted audiological examination dated in 2005 
shows evidence of current hearing loss and contains a medical 
opinion relating his current hearing loss to service.  This 
meets the requirements of 38 C.F.R. § 3.159(c)(4); an 
examination for hearing loss should be conducted.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Furthermore, the veteran testified at his June 2007 hearing 
that he received current VA outpatient treatment at the 
Brick, New Jersey VA outpatient clinic.  However, the record 
does not contain any records from the Brick, New Jersey VA 
facility.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court of Appeals for Veterans Claims (Court) held that when 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, such 
documents are thus constructively part of the record before 
the Secretary and Board, even where they are not actually 
before the adjudicating body.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, pertinent records from the 
Brick, New Jersey, VA outpatient clinic should be associated 
with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the Brick, New 
Jersey VA outpatient clinic.

2.  The veteran should be given an 
examination to determine whether there is 
any current hearing loss and/or tinnitus.  
If hearing loss and/or tinnitus is 
present, the examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's hearing loss and/or 
tinnitus disabilities are related to 
disease or injury, including noise 
exposure, during service.  The examiner 
should review the claims file in 
conjunction with the examination and 
should indicate in the examination report 
that this has been accomplished.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and the applicable 
time period in which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



